UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4253



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


IGNACIO PINEDA-BERMUDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-00-360)


Submitted:   December 12, 2001         Decided:     December 20, 2001


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North Carolina,
for Appellant. Benjamin H. White, Jr., United States Attorney,
Steven H. Levin, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ignacio Pineda-Bermudez appeals his conviction and sentence

following his unconditional guilty plea to possession with intent

to distribute cocaine hydrochloride, in violation of 21 U.S.C.A. §§

841(a)(1), (b)(1)(B) (West 1999).      Because Pineda-Bermudez waived

his right to challenge pre-trial suppression issues when he failed

to enter a conditional plea pursuant to Fed. R. Crim. P. 11(a)(2),

we affirm.    See Fed. R. Crim. P. 11(a)(2); United States v. Willis,

992 F.2d 489, 490 (4th Cir. 1993).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2